___________

                                    No. 95-2129
                                    ___________


B. J. McAdams,                          *
                                        *
              Appellant,                *
                                        *    Appeal from the United States
     v.                                 *    District Court for the
                                        *    Eastern District of Arkansas.
MNC Credit Corporation,                 *
successor to MNC Commercial             *          [UNPUBLISHED]
Corporation and Maryland                *
National Industrial Financial           *
Corporation, MNC Commercial             *
Corporation, Maryland National          *
Industrial Finance Corporation,         *
                                        *
              Appellee.                 *

                                    __________

                      Submitted:    December 6, 1995

                           Filed:   December 18, 1995
                                    __________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.

                                    ___________


PER CURIAM.


     B.J. McAdams appeals from the district court's1 orders granting
summary judgment in favor of MNC Credit Corporation, and denying remand to
state court, in this removed diversity action arising primarily out of a
note and secured financing agreement.       Having carefully reviewed the record
and the parties' briefs, we conclude the judgment of the district court was
correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.




     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-